Title: To James Madison from John Binns and Others, 2 January 1813 (Abstract)
From: Binns, John
To: Madison, James


2 January 1813. “At a very numerous and respectable meeting of citizens of the United States, natives of the United Kingdom of Great Britain and Ireland, held in the city of Philadelphia January 2, 1813, to consider the proclamation of the Prince Regent of the 26th October, 1812 (a copy of which is enclosed), it was resolved to communicate to you, sir, the sentiments of the meeting on this proclamation, and respectfully, yet very earnestly, solicit such information as you may think proper to communicate on this very important subject. We are instructed to give the most unequivocal assurances of the sincere confidence they repose in the justice of the present administration of the General Government, of a devoted attachment to the Constitution of the United States, and a determination, with heart and hand, life and property, to defend the rights, the honor, and interests of the nation. The meeting, sir, were duly sensible of the peculiar delicacy and embarrassment of their situation.
“As citizens of the United States, they know that they are entitled to the protection of the Government, and they are not unmindful that you, sir, as Secretary of State, have informed the British minister that ‘it is impossible for the United States to discriminate between their native and naturalized citizens.’ These facts are impressive, and would, even under the proclamation of the Prince Regent, have been altogether conclusive, were it not that facts, apparently in contradiction, are busily circulated and too often misrepresented not to induce fears and opinions calculated to injure the public service. Many thousands are the hearts which beat with anxiety to know the result of this application; yet their feelings, their fears, or forebodings are, in our judgment, but of small account compared with the public interests which are involved in the inquiry. Our opportunities enable us to see, and hear, and know the extent to which this proclamation has carried apprehension and excited distrust—an extent scarcely credible to persons whose situations and stations concur to preclude such opportunities, and shut every avenue to such knowledge, except from formal representation.
“May we not hope, sir, that these circumstances will by you be accepted as an apology for occupying so much of your time. Our motives, we trust, will excuse our errors, if our zeal should lead us into error. We affirm, not merely for ourselves, but for thousands, whose hearts are known to us, that we are desirous to be satisfied; we wish to be convinced; we are anxious that no loop be left on which skepticism or disaffection should hang a doubt to overshadow the minds of the timid or the wavering. Our feelings, our principles, our attachments are all embarked in the just and sacred cause of this our chosen, our adopted country.
“Here are our families, here our fortunes, here all that is most dear and precious to us, and it would wound us sorely if any device of the enemy should scatter such suspicion as to thin our ranks, when they were to be mustered to fight the battles of the United States.
“We arraign not the motives of those who go about and take pains to state that the hanging of a naturalized citizen at Halifax, taken from on board a national ship, in time of peace; the not seizing hostages for those of the crew of the Wasp, put in irons and threatened with execution, and this with a knowledge of the regent’s proclamation, are regarded as symptoms of an indifference to the fate of naturalized citizens; certain, however, we are that such statements have excited, and continue to excite, fears which we believe to be groundless, but which we certainly know to be injurious to the public service.
“Independent of all considerations connected with public or private armed ships, it is within the knowledge of this meeting that many persons who have enlisted in the army from the purest and most patriotic motives, men who enlisted determined to conquer or die, are now pausing and considering consequences, and some are actively employed in devising ways and means to procure their discharge, or otherwise to be permitted to leave the service.
“Similar feelings and fears prevent many at this time from enlisting. It is also a fact that a volunteer company, in this city, one hundred strong, principally naturalized citizens, whose zeal had prompted a tender of their service to the United States, have become so alarmed, under the proclamation, that the company will rather disband than hazard being hung as traitors. No inconsiderable portion of the militia of this State and of the States of New York and Maryland are naturalized citizens, principally natives of the United Kingdom of Great Britain and Ireland, and we regret to state, but we know the fact, that this proclamation has caused much conversation, which has awakened apprehensions which cannot fail to strengthen and to be productive of evil, if some means be not taken to eradicate them, and restore that perfect confidence which existed previous to the proclamation.
“We trust, sir, that the circumstances which have given rise to this letter, our apprehensions as to the probable magnitude of the evil, and the facts we have stated, will justify us to you for the length of this communication, and induce you to give such an answer as will dispel all fear, reanimate confidence, and make gratitude and patriotism burn with a still brighter and more vivid flame.”
 